Exhibit 10.3

FORM OF PERFORMANCE UNIT AGREEMENT

THIS AGREEMENT, dated as of [                    ], (“Grant Date”) is between
MasterCard Incorporated, a Delaware Corporation (“Company”), and you
(“Employee”). Capitalized terms that are used but not defined in this Agreement
have the meanings given to them in the 2006 Long Term Incentive Plan (“Plan”).

WHEREAS, the Company has established the Plan, the terms of which Plan, are made
a part hereof;

WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (“Committee”) has approved this grant under the terms
of the Plan;

NOW, THEREFORE, the parties hereby agree as follows:

1. Grant of Units.

Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to you the number of Units reflected in your grant
statement, the terms of which statement are incorporated as a part of this
Agreement. Each Unit represents the right to receive an amount of the Company’s
$0.0001 par value Class A Common Stock (“Common Stock”) that varies depending on
the level of performance achieved on specified performance criteria during the
performance period [            ], through [            ].

2. Vesting Schedule.

(a) Subject to (b) and (c) below, the interest of the Employee in the Units
shall vest on [                    ], conditioned upon the Employee’s continued
employment with the Company or an Affiliated Employer as of
[                    ], and the achievement of the performance goals established
by the Committee and set forth in your grant statement. Vesting in Units is
subject to the Committee’s exercise of downward discretion to reduce the amounts
earned on achievement of performance goals.

(b) In the event that the Employee’s employment with the Company or an
Affiliated Employer terminates by reason of the Employee’s death following the
Grant Date, 100 percent of the Employee’s then unvested Units shall vest and be
payable at a target level of performance. In the event the Employee’s employment
with the Company or an Affiliated Employer terminates due to Disability or
Retirement more than six months after the Grant Date, unvested Units shall
continue to vest as if there had been no termination of employment, subject to
the achievement of performance goals, and shall be paid as set forth in section
6(a), provided, however, that the Committee shall have discretion to determine
at any time during the vesting period that an Employee shall not vest in whole
or in part in a particular Unit. In the event Employee’s employment with the
Company or an Affiliated Employer terminates for any other reason, unvested
Units shall be forfeited.



--------------------------------------------------------------------------------

(c) In the event of a Change in Control, vesting and payment will be as set
forth in sections 2(a) and 7(a) to the extent the achievement of performance
goals can continue to be measured after the Change in Control. To the extent the
achievement of performance goals is no longer capable of measurement following a
Change in Control, 100 percent of the Employee’s unvested Units shall vest on
[                    ], conditioned upon the Employee’s continued employment
with the Company or an Affiliated Employer, or successor thereto, as of
[            ], and shall be paid at a target level of performance at the time
set forth in section 7(a). In the event the Employee’s employment with the
Company or an Affiliated Employer, or successor thereto, is terminated (within
the meaning of Code section 409A) without Cause or by the Employee with Good
Reason, six months preceding or two years following a Change in Control, 100
percent of the Employee’s then unvested Units shall vest and be payable at a
target level of performance.

3. Transfer Restrictions.

The Units granted hereunder may not be sold, assigned, margined, transferred,
encumbered, conveyed, gifted, hypothecated, pledged, or otherwise disposed of
and may not be subject to lien, garnishment, attachment or other legal process,
except as expressly permitted by the Plan.

4. Stockholder Rights.

Prior to the time that Employee’s Units vest and the Company has issued Common
Shares relating to such Units, Employee will not be deemed to be the holder of,
or have any of the rights of a holder with respect to, any Common Shares
deliverable with respect to such Units. Specifically, and without limiting the
foregoing, Employee shall not be entitled to dividends or dividend equivalents
prior to being issued Common Shares.

5. Changes in Stock.

In the event of any change in the number and kind of outstanding stock by reason
of any recapitalization, reorganization, merger, consolidation, stock split or
any similar change affecting the Common Shares (other than a dividend payable in
Common Shares) the Company shall make an appropriate adjustment in the number
and terms of the Units credited to the Employee’s Account as provided in the
Plan.

6. Form and Timing of Payment.

(a) The Company shall pay within 60 days following the [            ], vesting
date set forth in section 2(a) above, a number of Common Shares equal to the
aggregate number of Units determined to have been earned.

(b) In the event of vesting under section 2(b) above due to an Employee’s death,
payment shall be made within 60 days following death.

 

2



--------------------------------------------------------------------------------

(c) In the event of vesting under section 2(c) above due to termination in
connection with a Change in Control, payment shall be made on the first business
day which is at least six months after the date of termination or at such later
date permitted under Code section 409A.

7. Compliance with Law.

No Common Shares will be delivered to Employee in accordance with section 6
above unless counsel for the Company is satisfied that such delivery will be in
compliance with all applicable laws.

8. Death of Employee.

In the event of the Employee’s death, where the death results in vesting and
payment of Units under section 2(b) above, payment shall be made to the
Employee’s estate or beneficiary.

9. Taxes.

The Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this grant or the issuance of the Common Shares on vesting of
Units hereunder. The Company is authorized to deduct from the total number of
Common Shares Employee is to receive on settlement of the Units the total value
equal to the amount necessary to satisfy any such withholding obligation at the
minimum applicable withholding rate, or to obtain withholdings in any other
method permitted by the Plan. To the extent necessary to meet any obligation to
withhold Federal Insurance Contributions Act taxes before settlement of the
Units, the Company is authorized to deduct those taxes from other current wages.

10. Discretionary Nature of Plan.

Employee acknowledges and agrees that the Plan is discretionary in nature and
may be amended, cancelled, or terminated by the Company, in its sole discretion,
at any time. The grant of Units under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of Units, other
types of grants under the Plan, or benefits in lieu of such grants in the
future. Future grants, if any, will be at the sole discretion of the Company,
including, but not limited to, the timing of any grant, the number of Units
granted and vesting provisions.

11. Data Authorization.

Pursuant to applicable Data Protection laws, the Employee’s personal data will
be collected and used as necessary for the Company’s administration of the Plan
and Employee’s participation in the Plan. Employee’s denial and/or objection to
the collection, processing and transfer of personal data may affect Employee’s
participation in the Plan. As such, Employee voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described herein.

 

3



--------------------------------------------------------------------------------

As part of the Company’s administration of the Plan, the Company and the
Affiliated Employer may hold certain personal information about Employee,
including Employee’s name, home address and telephone number, date of birth,
social security number or other employee identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all options, units or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
Employee’s favor. This information is held for the purpose of managing and
administering the Plan (“Data”).

The Data may be provided by Employee or collected, where lawful, from third
parties, and the Company or the Affiliated Employer will process the Data for
the exclusive purpose of implementing, administering and managing Employee’s
participation in the Plan. Data processing will take place through electronic
and non-electronic means as necessary to administer the plan and will be handled
in conformance with the confidentiality and security provisions as set forth by
applicable laws and regulations in Employee’s country of residence (and country
of employment, if different). The Data will be accessible within the Company’s
organization only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for Employee’s
participation in the Plan.

The Company and the Affiliated Employer may transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Employee’s participation in the Plan, and the Company and the Affiliated
Employer may each further transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. Please
note these entities may be located in the European Economic Area, the United
States or elsewhere in the world. Employee hereby authorizes (where required
under applicable law) these parties to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing Employee’s participation in the Plan. This includes
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Common Stock on Employee’s
behalf to a broker or other third party with whom Employee may elect to deposit
any shares of Common Stock acquired pursuant to the Plan.

Employee may, at any time, exercise Employee’s rights provided under applicable
personal data protection laws. These rights may include (a) obtain confirmation
as to the existence of the Data, (b) verify the content, origin and accuracy of
the Data, (c) request the integration, update, amendment, deletion, or blockage
of the Data, (d) oppose, for legal reasons, the collection, processing or
transfer of the Data which is not necessary or required for the implementation,
administration and/or operation of the Plan and Employee’s participation in the
Plan, and (e) withdraw Employee’s consent to the collection, processing or
transfer of Data as provided hereunder (in which case, Employee’s Award will be
null and void). Employee may seek to exercise these rights by contacting the
Employee’s local Human Resources manager or the Company’s Human Resources
Department.

 

4



--------------------------------------------------------------------------------

12. Consent to On-Line Grant and Acceptance.

Employee acknowledges and agrees that, as a term of this grant of Units, any
grant, communication, or acceptance of such grant, if applicable, is permitted
to be made and processed through the online system operated and maintained for
this purpose. Employee further acknowledges and agrees that execution of any
documents through such system shall have the same force and effect as if
executed in writing.

13. Section 409A.

To the extent the Company determines that this agreement is subject to Code
section 409A, but does not conform with the requirements of Code section 409A
the Company may at its sole discretion amend or replace the agreement to cause
the agreement to comply with Code section 409A. The agreement shall be construed
and administered consistent with Code section 409A or an exemption from Code
section 409A.

14. Miscellaneous.

(a) All amounts granted under this Agreement shall continue for all purposes to
be a part of the general assets of the Company. The Employee’s interest in the
amount ultimately determined to be earned shall make the Employee only a
general, unsecured creditor of the Company.

(b) The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.

(c) Any notice required or permitted hereunder that is not covered by section 12
above, shall be given in writing and shall be deemed effectively given upon
delivery to the Employee at the address then on file with the Company or upon
delivery to the Company at 2000 Purchase Street, Purchase, New York 10577, Attn:
Group Head, Global Rewards.

(d) Neither the Plan nor this Agreement nor any provisions under either shall be
construed so as to grant the Employee any right to remain in the employ of the
Company.

(e) This Agreement, along with the incorporated grant letter, constitutes the
entire agreement of the parties with respect to the subject matter hereof.

 

By  

/s/

Name:   Title:  

 

5